212 F.2d 790
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN & HELPERS OF AMERICA, Over-The-Roadand City Transfer Drivers, Helpers,Dockmen and Warehousemen,Local Union No. 41, A.F.L.
No. 14457.
United States Court of Appeals,Eighth Circuit.
April 1, 1954.

Petition for Enforcement of Order of National Labor Relations Board.
David P. Findling, Assoc.  Gen. Counsel, N.L.R.B., A. Norman Somers, Asst. Gen. Counsel, N.L.R.B., and Elizabeth W. Weston, Attorney, N.L.R.B., Washington, D.C., for petitioner.
Clif Langsdale, Kansas City, Mo., and John J. Manning, New York City, for respondent.


1
Order of Labor Board enforced, in conformity with opinion and mandate of Supreme Court of the United States, 74 S.Ct. 323.